Title: From James Madison to Thomas Fitzsimmons, 11 January 1808
From: Madison, James
To: Fitzsimmons, Thomas



Sir.
Dept. of State, Jan: 11th: 1808.

Your letter of the 6th. has, as you desired been laid before the President, who authorises me to inform you that it is in contemplation to dispatch to Europe for public purposes, a Vessel or Vessel, from time to time during the period of the Embargo, and that previous notice of the time & place of departure will be given, with a view to the accommodation of Merchants & others in their foreign correspondences.  I am &c.

James Madison.

